Citation Nr: 1529420	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-14087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for migrainous headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for depression, rated as 30 percent disabling prior to May 28, 2013, and 70 percent thereafter.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to August 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Entitlement to a TDIU has been raised by the record and is a component of the instant appeal.  See the Veteran's September 2014 statement; see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for an increased rating for depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's migrainous headaches have manifested with very frequent prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

For the entire appeal period, the criteria for an increased rating of 50 percent for migrainous headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

A December 2012 pre-decisional letter advised the Veteran of the evidentiary requirements for an increased rating claim, as well as the allocation of duties between himself and VA for obtaining evidence.  He was also notified of the process by which VA determines disability ratings and effective dates.  The duty to notify is therefore satisfied.

With respect to VA's duty to assist, the RO has obtained service treatment records and records of post-service VA treatment.  The Veteran was afforded VA examinations in January 2013, April 2014, and May 2014 for his claim.  There is no argument or indication that these examinations inadequate.  Rather, the examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims in response to the pertinent rating criteria.  There is no indication of available, pertinent outstanding evidence.  Accordingly, the duty to assist is also met.


Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's headaches are rated under DC 8100 for migraines.  Under this provision, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, DC 8100.

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to the evidence of record, at an October 2011 VA mental health examination, the Veteran reported headaches 5-6 days per week for 15-35 minutes each.  In March 2012, headaches occurring 4 to 5 times per week for 5 to 30 minutes, causing him to feel lightheaded and weak, that improved with lying down.  Blurry vision on occasion was also endorsed.

At the Veteran's January 2013 VA examination, the examiner noted that the Veteran had headaches lasting less than one day, with migraine headaches that occur 5 to 6 days per week that require him to lay down 30 to 45 minutes at a time.  In addition to pain, the Veteran reported experiencing nausea and sensitivity to light and sound with his headaches.  The examiner documented that the Veteran experienced prostrating attacks of headache pain less than once every two months, but then indicated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  He further noted that the Veteran's prostrating headaches impact his ability to work.  

March 2014 treatment records show that the Veteran reported headaches that occurred either daily or 4-5 times per week.  He stated that he worked as a physical education instructor.

The Veteran had another VA examination in April 2014, during which he reported headaches an average of 5-6 days per week, often triggered by stress, lasting between 10 and 45 minutes and accompanied by pain, blurring of vision and sensitivity to light.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain, and that his headache condition did not affect his ability to work.

In his April 2014 VA Form 9, the Veteran stated that his headaches occur 4 to 5 times per week, with prostrating attacks and time lost from work.  

The Veteran presented for another VA examination in May 2014.  He described headaches 4-5 days per week that last less than one day and are accompanied by pain, blurring of vision and sensitivity to light. The examiner found that the Veteran did not experience characteristic prostrating attacks of migraine/non-migraine headache pain, and that the headaches do not impact his ability to work, but then indicated that the Veteran sometimes has to leave work due to headaches but "most of the time" he is able perform his duties well.  

In September 2014, the Veteran submitted the statement stating that he has been out of work since June 2014 due to his headaches and depression.  He also submitted headache logs from June through August 2014.  They noted headaches that generally lasted up to an hour, and occurred 3 to 5 times per week, usually in the early morning hours.  

A December 2014 VA treatment record noted headaches 5-6 times per week that lasted 30-60 minutes.  The Veteran stated that he currently worked as a gym instructor.  A March 2015 record also showed treatment for migraines.  

Finally, in February 2015 submission, the Veteran noted that he missed work due to his headaches.  

After reviewing the evidence of record, the Board finds that it is in relative equipoise as to whether a higher 50 percent rating should be assigned.  So affording the Veteran the benefit of the doubt, he is entitled to the higher 50 percent rating for his migrainous headaches, which as explained above is the highest rating that can be assigned under DC 8100.  See 38 C.F.R. § 4.3.

His medical records show almost daily frequent headaches averaging around an hour, with accompanying nausea, blurred vision, and sensitivity to light and sound and requiring him to lie down.  While the 2014 VA examiners did not find these headaches to be prostrating in nature or affect his ability to work, the January 2013 VA examiner specifically indicated the Veteran experiences very frequent and prolonged prostrating headache attacks affecting his ability to work.  Moreover, and perhaps critically, the Veteran was ultimately discharged from active duty due to the "frequency and severity" of his headaches, which were described as being "associated with malaise and prostration," and were found to preclude him from performing his duties.  See February 1997 Report of Medical Board.  The Veteran, in numerous statements, has competently and credibly indicated that his headaches have only worsened since active duty.

Accordingly, the Board finds that his disability picture is more accurately represented by a higher 50 percent rating throughout the appeal period. 

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, consisting of painful, prostrating, and prolonged attacks of headache pain, are specifically contemplated by the rating criteria.  He has also complained that his headaches cause nausea, blurred vision and light and sound sensitivity, which although not specifically contemplated, are reasonably encompassed by the phrase "prostrating."  In short, there is nothing exceptional or unusual about the Veteran's migrainous headaches because the rating criteria reasonably describe his disability level and symptomatology.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

ORDER

A rating of 50 percent for migrainous headaches is granted for the entire appeal period. 


REMAND

As discussed above, entitlement to a TDIU has been inferred by the record and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Appropriate development on this portion of his appeal is thus required.

Moreover, in a May 2013 rating decision, the RO granted service connection for depression, assigning a 30 percent rating, effective July 27, 2007.  The Veteran filed a notice of disagreement (NOD) in June 2013 as to this issue and the migrainous headache rating adjudicated above, and requested review by a Decision Review Officer (DRO).  In a March 2014 DRO decision, the rating for the Veteran's depression was increased to 70 percent, effective May 28, 2013.  A March 2014 Statement of the Case (SOC) denied a rating in excess of 70 percent for depressive disorder, and continued the 30 percent rating for migrainous headaches.  In his April 2014 VA Form 9, the Veteran limited his appeal to the rating assigned to his migrainous headaches.  Thus, the rating assigned to depression not currently before the Board for appellate review.  However, in February 2015, the Veteran filed a NOD as to the March 2014 DRO decision increasing the rating for his depressive disorder.  A SOC has not yet been issued on this matter, and should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA outpatient records for the period after March 26, 2015.  

2.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

3.  After completion of the above, and any additional necessary development, readjudicate the claim for a TDIU.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  

4.  Separately, issue a SOC regarding the issue of entitlement to an increased rating for depression, rated as 30 percent disabling prior to May 28, 2013, and 70 percent thereafter.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


